 In the Matter Of-JASPER NATIONAL MATTRESS COMPANYandTEXTILE'.WORKERS UNION OF AMERICA, CIOandUPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFL, PARTY TO THE CONTRACTIn the Matter Of JASPER NATIONAL MATTRESS COMPANYandAUSTINSMIT:I-IIntheMatter Of JASPER NATIONAL MATTRESSCOMPANYandJOHNLEEMCGUFFCases Nos. 10-C-2038,10-CA-36, and 10-CA-47.-DecidedMarch 31,1950DECISIONANDORDEROn August 15, 1949, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in certain other unfair labor practicesalleged in the complaint .and recommended dismissal of these allega-tions.Thereafter the Respondent filed exceptions to the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-niember panel [Members Houston, Reynolds, and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions filed by the Respondent,and the entirerecord in the case, and hereby adopts the findings, conclusions, andISection 8 (1), (3), and(5) of the National Labor Relations Act, which the TrialExaminer found were violated,are continued in Section 8 (a) (1), (3).and (5) of theAct, as amended by the Labor Management Relations Act, 1947.S9 NLRB No. 7.75 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner; with the following additionsand modifications.'1.We agree with the Trial Examiner's -findings that the Respondentin July 1946 and on various occasions thereafter engaged in inde-pendent violations of Section 8 (1) of the Act by its interrogationof employees,3 coercive statements,4 and a unilateral wage increasedesigned to restrain and coerce its employees.5.2.We also adopt the Trial Examiner's finding that on and afterJuly 22, 1946, the Respondent refused to recognize and bargain withthe Union thereby violating Section 8 (5) and (1) of the Act.3.Although the Trial Examiner found that the Respondent un-lawfully assisted the AFL by recognizing it and by signing the con-tract of October 19, 1946, he recommended that the allegations of thecomplaint that the Respondent contributed financial aid or other sup-port to the AFL be dismissed.eWe agree with the Trial Examineras to the facts and as to his finding that the recognition and the exe-cution of the contract constituted unlawful assistance ; for that veryreason, however, we are constrained to reject his recommendation fordismissal of the relevant allegations in the complaint.We find that these actions by the Respondent constituted assistanceto the AFL violative of Section 8 (1) of the Act.The AFL was notthe freely chosen majority representative of the employess when recog-nition was awarded and the contract was executed, but, rather, was thebeneficiary of the Respondent's unfair labor practices which had frus-trated the employee's original free choice of the Union as their bar-gaining representative.7As the Board has said, employees join laborunions in orderto secure collective bargaining sIf the employer2We do not adopt footnote 2 of the Intermediate Report insofar as it contains animplication that the National Mattress-Company is a respondent in this proceeding; theJasper National Mattress Company is the only Respondent.We do find, however, thatMcVay, Farriss, and Mays, officials of the National Mattress Company, who, as describedin the Intermediate Report, acted for the Respondent in a number of instances in 1946,were agents of the Respondent, acting in their capacity as such.3N. L. R. B. v. Minnesota Mining & Mfg.Co., 179 F. 2d 323 (C. A. 8), 25 LRRM 2262 ;Empire Pencil Company, Division of Hassenfeld Bros.,86 NLRB 1187; andStandard-Coosa-Thatcher Company,85 NLRB 1358.4N. L. R. B. v. Electric City Dyeing Co.,178 F.2d 980(C. A. 3), 25 LRRM 2234.5 SeeN. L. R. B. V. Electric City Dyeing Co., supra;and J. B.Cook Auto MachineCompany, Inc.,84 NLRB 688.BThe complaint does not allege a violation of Section 8 (2).With respect to the unlaw-ful recognition and signing of the contract, however, the remedy is the same whetherthis be viewed as a violation of 8 (1) or 8 (2).7That the Union's majority status is presumed to continue in the face of the Respond-ent's unfair labor practices and the consequent defection to the AFL has been wellestablished.Franks Bros. Company v. N. L. R. B.,321 U. S. 702;Semi-Steel Casting Co.v.N. L. R. B.,160 F. 2d 388 (C. A. 8), cert. den. 332 U. S. 758, and the cases citedtherein.See also N. L.R. B. v. Highland Park Manufacturing Company,110 F. 2d 632,andColorado Fuel and Iron Corporation v. N. L. R. B.,121 F. 2d 165.8Karp Metal Products Co.,Supplemental Opinion at 51 NLRB 621,Decision and Orderat 42 NLRB 119 ; enfd. 134 F. 2d 954 and supplemental decree entered October 23, 1943 ; JASPER NATIONAL MATTRESS COMPANY,77defeats this purpose by refusing to bargain with the freely chosenrepresentative, the employees must perforce turn to another agent,acceptable to the employer, or forego collective representation alto-gether.This is precisely what happened in this case.Finally, theRespondent'here fortified the AFL's legally untenable position as bar-gaining representative by awarding it exclusive recognition and acontract.This conduct operated as additional assistance to the AFLand interference, restraint, and coercion of the employees in the exer-cise of their right to a bargaining agent of their own free choice.The contract with the AFL provided for discriminatory hiring.7-Iellce, the contract was not only illegal for the reasons discussed above,but also because it provided for discrimination and did not satisfythe requirements of the proviso of Section 8 (3) that, among otherthings, it be executed with a labor organization which is the repre-sentative of the employees as provided in Section 9 (a).94.The Trial Examiner found, and we agree, that the Respondentdiscriminatorily discharged seven employees on July 19, 1946, inviolation of Section 8 (1) and (3) of the Act.All seven of these employees were discharged without warning,simultaneously and abruptly, 2 days after the Union's first meeting.10All of them had attended that meeting and joined the Union.Like theTrial Examiner, we are satisfied and find,11 that the Respondent wasaware of the dischargees' interest in the Union.Neither the generalunion talk in the plant, prior to July 17, nor the attendance of em-ployees at the July 17 meeting in the courthouse of this small towncould have escaped the Respondent's notice.12Finally, there can beno doubt, on this record, that the Respondent was hostile to the Union,and disposed to violate the Act, if necessary, to avoid dealing with theUnion.All these circumstances persuasively combine to establishcert. denied 322 U.S. 728.See alsoEver Ready Label Corporation,54 NLRB 551 ;FineArt Novelty Corporation,54 NLRB 480;and S. H.Camp and Company,52 NLRB 1078.0 SeeTrentBroadcastCorporation,50 NLRB 739 at 748.10We do not rely on the Trial Examiner's conclusions as to the significance of the factthat the seven employees discharged on July 19 received written termination notices, aswe do not find substantial supporting evidence in the record as to the Respondent's'customary procedure.n It has long been held that the Board,like other judicial and quasijudicial bodies,isnot required to deny relief because of the absence of direct evidence but is justifiedin relying on circumstantial evidence.N. L.R. B.v. AbbottWorstedMills,127 F. 2d 438.andN.L. R. B. v. Link-Belt Co.,311 U. S.584, 602.See alsoQuest-Shoo Mark BrassiereCo., Inc.,80 NLRB 1149 ; andBrezner Tanning Co.,Inc.,50 NLRB 894.u As observed by the Trial Examiner,PlantManager Elkins' brother-in-law, oneStrickler,worked in the plant,which had a complement of only 35 employees,and knewof the employees'union activities.Moreover,the record shows not only that Jasperisa small town,but also that its leading citizens were extremely interested in theRespondent's enterprise.We do not rely,however, on Hoover Smith's testimony that he saw Hanneman drivearound the courthouse square, as we do not think his testimony supports a conclusionthat the incident took place before the discharges. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDa prima faciecase that the discharges on July 19 were made to dis-courage membership in the Union and activity in its behalf. It,therefore, devolved upon the Respondent to come forward with reason-ably convincing evidence to show that the discharges were actuallyfor nondiscriminatory reasons."We agree with the Trial Examiner'sconclusion that the evidence adduced by the Respondent to explainthese discharges is unconvincing, and inadequate to counterbalancethe evidence supporting the allegations of the complaint as to theseven employees in question.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Jasper NationalMattress. Company, Jasper, Alabama, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain with Textile Workers Union of America,affiliatedwith the Congress of Industrial Organizations, as the ex-clusive representative of its employees in the unit heretofore foundappropriate with respect to rates of pay, wages, hours of employment,and other conditions of employment;(b)RecognizingUpholsterers InternationalUnion of NorthAmerica, Local Union 435, affiliated with the Aiiierican Federationof Labor, as the exclusive representative of its employees for pur-poses of collective bargaining, unless and until such organization shallhave been certified by the National Labor. Relations Board as theexclusive representative thereof ;(c)Giving effect to its agreement of October 19, 1946, as supple-mented November 5, 1947, with Upholsterers International Union ofNorth America, Local Union 435, affiliated with the American Federa-tion of Labor, or to any extension, renewal, modification, or supple-ment thereof, or to any superseding agreement with said labor organi-zation, unless and until such organization shall have been certifiedby the National Labor Relations Board as the representative of Re-spondent's employees, provided that any such extension, renewal, modi-fication, or supplement of said agreement or any subsequent agreementshall conform to the provisions of the National Labor Relations Act,as amended, and provided further that the Respondent in complyingherewith shall not be required tovarythe wages, hours of employment,rates of pay, seniority, or other substantive features of the employment" Universal. Camera Corporation;79 NLRB 379,'enfd.179 F. 2d 749(C.A. 2), 25LRRM 2256. JASPER NATIONAL MATTRESS COMPANY79relationship established by its agreement of October 19, 1946, assupplemented November 5, 1947, or by any subsequent agreement withsaid organizations;(d)Discouragingmembership in TextileWorkers Union ofAmerica, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discriminatorilydischarging or refusing to reemploy, by discriminatorily refusingemployment., or by discriminating in any other manner in regard tohire or tenure of employment or any term or condition of employment ;(e)Encouraging membership in Upholsterers International Unionof North America, Local Union 435, affiliated with the AmericanFederation of Labor, by giving preference as to hire or tenure ofemployment, or any term or condition of employment based on mem-bership therein except as such preference shall have been establishedby agreement valid under the provisions of the National LaborRelations Act, as amended ;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist Textile Workers Union of America, affiliated with theCongress of Industrial Organizations, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed in Section .7of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the amended Act :(a)Offer those employees named in Appendix A reinstatement inthe manner set forth in the section of the Intermediate Report entitled"The Remedy" who have not been reinstated or offered reinstatement;(b)Make whole in the manner set forth in the section of the Inter-mediate Report entitled "The Rennedy" the individuals whose namesappear in Appendix A for any loss of wages they may have sufferedby reason of the Respondent's discrimination against them;(c)Withdraw and withhold all recognition from Upholsterers In-ternational Union of North America, Local Union 435, affiliated withthe American Federation of Labor, as the exclusive representative ofits employees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, or other conditions of em-ployment unless and until said organization shall have been certifiedby the National Labor Relations Board as the exclusive representativeof its employees in an appropriate unit;(d) Recognize and bargain collectively with Textile Workers Unionof America, affiliated with the Congress of Industrial Organizations. soDECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of all its employees, excluding execu-tives, clerical employees, guards, professional employees, and, super-visors as defined in the amended Act, and if an understanding isreached, embody such understanding in a signed agreement;(e) Post at its Jasper, Alabama, plant, copies of the notice attachedhereto and marked Appendix A.14 Copies of said notice, to be fur-nishedbythe Regional. Director of the Tenth Region, shall, afterbeing signed by Respondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material ; and(f)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint insofar as it alleges thatthe Respondent discriminated against Arlen Jacks, and engaged insurveillance of the union meetings and activities of its employees, be,and it hereby is, dismissed.APPENDIX ANOTICE TO ALL L' MPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT recognize UPHOLSTERERS INTERNATIONAL UNION OFNORTH AMERICA, LOCAL UNION 435, affiliated with the AMERICANFEDERATION OF LABOR, as the exclusive representative of our em-ployees in our Jasper, Alabama, plant for the purposes of collec-tive bargaining, unless and until said organization shall have beencertified by the National Labor Relations Board as said repre-sentative.WE WILL NOT give effect to our agreement dated October 19,1946,as supplemented November 5, 1947, with UPHOLSTERERS INTER-NATIONAL UNION OF NORTH AMERICA, LOCAL UNION 435, affiliatedwith the AMERICAN FEDERATION OF LABOR, or to any extension,renewal, modification, or supplement thereof, or to any supersed-ing agreement with said union, unless and until said union shall'* In the event that this Order is enforced by decreeof a UnitedStates Court ofAppeals, there shall be inserted beforethe words, "A DECISION AND ORDER." thewords, "DECREE OF THE UNITEDSTATES COURT OF APPEALS ENFORCING." JASPER NATIONAL MATTRESS COMPANY81have been certified by the National Labor Relations Board as therepresentative of employees in an appropriate unit, and unlesssaid agreement shall conforu-i to the provisions of the NationalLabor Relations Act, as amended.AVEWILL NOT encourage membership in UPHOLSTERERS INTER-NATIONAL UNION OF NORTH AMERICA, LOCAL UNION435,affiliatedwith the AMERICAN FEDERATION OF LABOR, or any other labororganization, by giving preference as to hire or tenure of employ-ment or any term or condition of employment based on member-ship therein, except as such preference shall have been establishedby agreement in conformity with the provisions of the NationalLabor Relations Act, as amended.WE WILL NOT refuse to bargain collectively with TEXTILEWORK-ERS UNION orAMERICA,affiliated with the CONGRESS OF INDUSTRIALORGANIZATIONS,as the exclusive representative of our employeesin the bargaining unit described herein with respect to rates ofpay, wages, hours of employment, or other conditions of employ-ment.WE WILL BARGAIN collectively with TEXTILE WORKERS UNION OFAMERICA, affiliated with the CONGRESS OF INDUSTRIAL ORGANIZA-TIONS, as the exclusive representative of all of our employees inthe bargaining unit described below and, if an understanding isreached, we will embody such understanding in a signed agree-ment.The bargaining unit is :All employees, excluding executives, clerical employees,guards, professional employees, and supervisors, as definedin the National Labor Relations Act as amended.WE WILL MAKE WHOLE the following employees for any loss ofpay suffered as a result of discrimination against them and offereach of them who has not already been reinstated or offered rein-statement immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority orany other rights and privileges previously enjoyed.James H. SmithJohn L. McGuffWilliam E. NelsonDelma WattsL. B. WalkerCharles FoxAustin SmithAll of our employees are free to become or remain 'members ofTEXTILE WORKERS UNION OF AMERICA,affiliatedwith the CONGRESS ofINDUSTRIAL ORGANIZATIONS, or any other labor organization.We willnot discriminate in regard to hire or tenure of employment or any term $`2DECISIONS OF NATIONAL LABOR RELATIONS BOARDor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.JASPER NATIONAL MATTRESS COMPANY,Employer.By---------------------------------------(Representative)(Title)Dated_------------------------------This notice must remain posted for 60 days from the date hereof,and Inust riot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. ShaUy 0. Wise,for the General Counsel.Mr. Joe A. McVay,of Huntington, W. Va., and3Ir.Herman W. Maddox,of.Jasper, Ala., for the Respondent.Mr. J. Purnell Maloney,for the Textile Workers Union of America, CIO.STATEMENT OF THE CASEUpon charges duly filed in Case No. 10-CA-36 by Austin Smith, an individual,in Case No. 10-CA-47 by John Lee McGuff, an individual, and in Case No. 10-C-2038 by Textile Workers Union of America, CIO, herein called the Union andsometimes the CIO, and in accordance with an order elated August 13, 194S, ofthe General Counsel of the National Labor Relations Board, called herein theGeneral Counsel and the Board, respectively, consolidating the three cases,the General Counsel by the Regional Director for the Tenth Region (Atlanta,Georgia) on the same date issued a complaint against Jasper National MattressCompany of Jasper, Alabama, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3), and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act, and as reenacted Section 8 (a) (1), (3), and (5) and Section 2 (6)and (7) of the Labor Management Relations Act of 1947, 61 Stat. 136, hereincalled the amended Act. Copies of the order of consolidation, the complaint,the charges, and the notice of hearing were duly served upon the parties.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent: (a) through certain named officers and agents from July1946 and thereafter questioned its employees concerning their union member-ship and activities; (b) conducted surveillance of union meetings and activities;(c)promised increased pay and improved working conditions if employeesrejected the Union as their representative; (d) granted an increase in wagesto its employees for the purpose of influencing the employees' selection of abargaining agent; (e) warned and threatened its employees to refrain frommembership in and activities on behalf of the Union; (f) on or about July 19,1946, terminated the employment of seven named employees and on or aboutAugust 2, 1946, terminated an additional employee for the reason that theyjoined and assisted the Union and engaged in concerted activities for the pur-pose of collective bargaining and that the Respondent for the same reasonfailed and refused to reinstate such employees; (g) on or about August 1946 andthereafter assisted Upholsterers International Union of America, AFL (hereinreferred to as the AFL) and contributed financial aid and other support to it;and (h) on or about July 19, 1946, and thereafter refused to recognize the JASPER NATIONAL MATTRES'S COMPANY83Union and bargain collectively with it as the exclusive representative ofRespondent's employees in an appropriate unit.Respondent in its answer denied engaging in any unfair labor practices.Pursuant to notice, a hearing was held at Jasper, Alabama, from November15 to November 20, 1948, inclusive, before Eugene E. Dixon, the undersignedTrial Examiner duly appointed by the Chief Trial Examiner. The GeneralCounsel and the Respondent were represented by counsel and participated inthe hearing.The CIO was represented by an official representative but theAFL was not represented and did not enter an appearance. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the beginning of the hearing, the General Counsel's motion to amend thecomplaint to add the words "party to contract" after the letters "AFL" in thecaptionwas granted over objection.Also granted over objection on thegrounds of surprise was the General Counsel's motion to amend paragraph NIof the complaint by adding the allegation that the Respondent on or aboutOctober 19, 1946, entered into a contract with the AFL for the exclusive repre-sentation of its employees at a time when the question concerning representa-tion was pending. and while Respondent was refusing to bargain with the CIO;that such contract was and is illegal and void. Further amendment of thecomplaint was allowed over objection in changing line 2 of paragraph XV so asto read "allegations contained in paragraphs VII, VIII and IX and XI above."Upon motion by the General Counsel pursuant to Section 203.20 of the Board'sRules and Regulations, aeries 5, as amended August 18, 1948, the Respondent wasordered to amend its answer by setting forth more specifically a short and simplestatement of the facts which constituted the grounds of defense to the alleged dis-criminatory discharge of its employees as set forth in paragraphs V and VIof the complaint.This order was complied with in form but not in substanceby the Respondent.The undersigned informed Respondent that he did not con-'sider the Respondent's action to be compliance with his order but that he wouldreserve whatever action he might take until the issuance of the IntermediateReport.It appears that no action in this respect is permitted by reason of theBoard's order dated June 26, 1949, inColumbus Mllfg. Co.,Case No. 10-C-2056,where a similar order by a trial examiner was appealed directly to the Board andthe trial examiner's ruling reversed.A motion by Respondent requesting separa-tion of witnesses was granted.At the end of the hearing, the General Counsel's motion to conform the com-plaint to the proof in matters of form was granted without objection.Rulingswere deferred on Respondent's motions to strike certain testimony, to strikeparagraph IX of the complaint as to assistance and alleged financial or othersupport of the AFL by Respondent, and to strike the allegations of paragraph XIIof the complaint alleging certain S (1) acts on the part of Respondent. Thesemotions are disposed of as indicated herein.On November 20, 1948, the hearing was adjourned to allow the General Counsel.and Respondent the opportunity to take certain depositions.These depositionswere taken, duly received, and by order of the undersigned, made part of therecord herein.Rulings on the admission of exhibits and testimony in. thesedepositions are covered in the body of this report.The hearing was officiallyclosed by order of the undersigned dated December 15, 1948.At the conclu-sion of the oral testimony, the General Counsel and Respondent participatedin oral argument.Although advised of their right to file briefs as well as pro-posed findings of fact and conclusions of law, none has been received.889227-51-vol. 89-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses(except DelmaWatts andHosmer Scott,the deponents referred to above), theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Jasper National Mattress Company is an Alabama corporation engaged inor having the facilities to engage in the manufacture of mattresses, box springs,and beds at all times material herein at a plant in Jasper, Alabama. During theI.2-month period immediately preceding this hearing, which period is representa-tive of all times material to the issues in this proceeding, the Respondent pur-chased raw materials consisting principally of cotton, wood, steel, and clothvalued in excess of $100,000, 60 percent of which was purchased outside theState of Alabama, and shipped in interstate commerce to the Jasper, Alabama,plant.During this same period, the Respondent manufactured and sold mat-tresses, box springs, and beds valued in excess of $125,000, 50 percent of which wassold and shipped to points outside the State of Alabama.Respondent admitsand the undersigned finds that the Respondent is engaged in commerce withinthe meaningof the Act and the amended Act.H. THE ORGANIZATIONS INVOLVEDThe Textile Workers Union of America, CIO, and the Upholsterers Inter-national Union of North America, Local 435, AFL, are labor organizations ad-mitting to membership employees of Respondent.III.THE UNFAIRLABOR PRACTICEA. Sequence of events'Early in 1946, the Respondent,2 after negotiations with the Jasper Chamberof Commerce which played a part in inducing Respondent to open a plant forthe manufacture of mattresses, box springs, and beds at Jasper, Alabama, tookover premises in that city which formerly had housed a cotton mill but whichthen was being used as a cotton warehouse. Before the manufacturing processcould start, it was necessary to move out the cotton then stored on the premises,renovate the building, and install machinery.By about May 15, the above tasks1These facts are not disputed or are based on undenied and credited testimony exceptas otherwise indicated.The events in question all took place in 1946 unless shownotherwise.2At the outset of the hearing and throughout its course, Respondent's counsel, bothas advocate and witness, was reluctant to admit any identity of interest or ownershipbetween the Jasper National Mattress Company, an Alabama corporation, and theNational Mattress Company, a West Virginia corporation, other than to state that thelatter sold "services" to the former.This attitude apparently resulted from Counsel'smistaken theory that Section 10 (b) of the amended Act should have a retroactive effect.ElectricAutoLite Company,80 NLRB 1601 ;Old Colony Box Company,81 NLRB 1025 ;Shawnee Milling Company,d/b/aPauls Valley Milling Company,82 NLRB 1266.Whilethere is considerable evidence in the record regarding the close connection between JasperNationalMattress Company and the National Mattress Company, it is unnecessary toinquire into the exact, nature of the connection since the record clearly reveals thatin the matter of labor relations, National Mattress Company spoke for and acted on behalfof Jasper National Mattress Company.This was admitted in some measure by McVay,Respondent's Counsel at the hearing and personnel director during the events whichoccurred in 1946.The term Respondent as used herein may on occasion be used toidentifyNationalMattress Company as well as Jasper National Mattress Company,depending on its context. JASPER NATIONAL MATTRESS COMPANY85were sufficiently accomplished to allow Respondent to enter the productionphase of its operations.Except for a nucleus of experienced employees fromother of Respondent's plants, chiefly, Huntington, West Virginia, all help wasrecruited locally and was inexperienced.Of the employees who had been hiredtomove the cotton and assist in the preparation of the plant for operations,several remained on the payroll when production began.Sometime prior to July 17, the employees were considering the feasibility offorming a union.This was a topic of general discussion at the plant at thetime.At a meeting held at the Jasper Courthouse on July 17, a number of theemployees signed membership application cards in the CIO. Two days laterthe employment of seven employees who joined the Union was terminated byRespondent.These terminations together with an additional one by Respondenton or about August 2, are claimed by the General Counsel to have been the resultof discrimination against the employees because of their union activities.Respondent contends that the chief reason for the termination was a lack ofwork because of a shortage of materials causing an over-manned condition beyondthe tick room and in some instances because of the inability of the employee to per-form the job or because of a lack of aptitude of the employee for the job. On July22, the Union through its international representative notified Respondent thata majority of its employees had designated the Union as its bargaining agent andrequested that the Respondent negotiate with it for the purpose of entering into acollective bargaining agreement.At the same time the Respondent was requestedto reinstate the employees terminated on July 19.The Union was advised byE. D. Elkins, the plant manager, that he had no authority to act in the abovematters but that he would inform Joe A. McVay, the personnel director of Respond-ent located in Huntington, West Virginia, of the Union's demands.The Unionheard nothing further from Respondent until the first part of September atwhich time the employees had gone out on strike. In the meantime, about aweek or 10 days after the initial organization meeting of the Union at the Court-house and the termination of said employees on July 19, two officials of Respond-ent from Huntington arrived at Jasper and spoke to the employees as a groupat the plant as well as individually about working conditions and the Respond-ent's plans for the future. In these talks the employees were informed that ajob evaluation and incentive plan and a wage increase were being inauguratedeffective immediately.This wage increase was reflected in the employees' payenvelopes about a week or 10 days after they were notified of the increase dueto the fact that it was customary for Respondent to hold back about a week or10 days' wages.Prior to this time, on July 23, the Union had filed a petitionwith the Board for a certification of representatives.Thereafter, on August19, the Union filed with the Board its first charge of unfair labor practices againstRespondent.It is the General Counsel's contention that by failure of theRespondent to get in touch with the Union until the strike occurred it refusedto bargain with the Union in violation of Section 8 (5) of the Act and that suchrefusal has continued to the present time, constituting a violation of Section8 (a) (5) of the amended Act. The General Counsel also contends that the uni-lateral granting of the wage increase by Respondent shortly after the Unionwas formed and demand made on Respondent for recognition and bargainingconstituted an interference by Respondent with the rights of the employees asguaranteed under the Act and violated Section 8 (1) thereof.Respondent contends that it was not required to take any affirmative actionwith respect to the Union's request for recognition and bargaining in view ofthe Union's petition to the Board for certification of representatives. Respondent 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso contends that the job evaluation and incentive plan was contemplated aspart of an over-all plan for various of "Respondent's" plants conceived and ar-ranged prior to any union organization at Jasper and had no significance withrespect to the employees' union activity.As indicated above, on or aboutAugust30, the employees not having been ableto prevail upon Respondent to recognize and bargain with the Union or to rein-state the terminated employees, went out on strike. Shortly after the strikestarted,McVay arrived from Huntington and with Elkins attended a meetingwith representatives of the Union and the Jasper Chamber of Commerce at theoffices of the Chamber of Commerce.The Respondent's position at this meetingwas that the Union should call off the strike, return to work under the conditionsas they were when the strike was called, and let the matter of representationbe settled by a Board election.The Union's position was that the Respondentshould reinstate the terminated employees, recognize the Union, enter into acollective bargaining contract and cease and desist from antiunion activity.No concessions were offered by either party.A few days later a State Courtinjunction dispersed the picket line and the strike ended.On September 9, the AFL filed a petition with the Board for a certification ofrepresentatives.On September 16 a committee of five employees, all membersof the Union, met with the executive committee of the Chamber of Commerceat which time the employees' committee agreed to a proposal to be made toRespondent "to reopen the mattress plant with the same employees and condi-tions that existed on the day the plant was closed awaiting the decision of theNational Labor Relations Board with reference to the question they are to decide."On September 18, the Union was permitted without prejudice to withdraw itspetition for certification of representatives.Sometime between the end of the strike and October 19, the employees werenotified by various individuals (none of whom were identified with management)that the AFL was holding a meeting and that if the employees wanted the plantreopened, they should join the AFL.At an organizational meeting thereaftera number of the employees did join the AFL and a local union was formed.The plant, however, remained closed while efforts apparently were made byRespondent to get action on the petition for certification of representatives filedwith the Board by the AFL.On October 19, the Respondent entered into a collective bargaining agree-ment with the AFL. However, the plant did not immediately reopen but re-mained closed until the first part of December at which time Respondent,relying on what it contends to be an authorization from a Field Examiner ofthe Board to reopen the plant, did resume operations.B. Interference, restraint,coercionAbout 10 days after the organizational meeting of the Union on July 17,Joe A. McVay, personnel director of Respondent, and Arnold Farriss, in chargeof engineering and job evaluation for all of Respondent's plants, arrived inJasper, spending 3 or 4 days at the plant.During the course of this visit, amongother things, the employees were called from their work for individual interviewsabout their employment with McVay and Farriss. Pertinent parts of the testi-mony regarding these interviews is set forth as follows :1.Pierce Baldwin, former employee (interview with Farris).Q. All right.You told him who you were; what else did you say?A. He wanted to know how I was getting on. JASPER NATIONAL MATTRESS COMPANY87Q.What (lid you tell him?A.Heard [sic] had a little trouble up there. I told him we didn't haveno trouble.Most of them joined the union, all of them but four or five,trying to get a little bit more money, just getting 55 cents an hour.(Interview with McVay.)Q.Well, when you got in there, what happened?A.Well, about the same questions.Q.Well, tell us about it, to the best of your recollection, what the wordswere.A.He asked me what the trouble was out at the plant, and I told himwe didn't have no trouble out there.Most of them had joined the unionand was wanting more money, just getting 55 an hour.He said if theysigned that little card his hands would be tied and he couldn't do anything.2.Arlen Jacks, an alleged discriminatory dischargee (interview with McVay).Q.Well, what else did he say, if anything?A. And he heard something about the union and he'd rather that theydidn't have it; said it would tie their hands; that they could do more forus without than they could with it.3.SamuelW. Cain, currently employed by Respondent (interview withFarriss)..Q.Well, what happened when you got into the office?A.Well, when I got into the office, he started talking to me about thescenery down here and about the pine trees and everything, said somethingunusual, lie hardly ever saw many of them.And he went on and he says,brought up the subject of the union.He said to me, "Have you signed oneof them little cards?" I told him "Yes, sir."He says, "Well, maybe ithadn't gone too far yet. If it is do over, would you sign another?" And Isaid "Yes, sir."He said, "Well, if you let the company handle their businesslike they wanted, that you all would be the highest paid textile workers inthe South."(Interview with McVay.)Q.What happened there?A.Well, Mr. McVay talked to me kind of on the same business and toldme if we didn't have a union over there, that we'd have better pay downhere in the South than any other textile workers that was around here.That's about all they said about that.4.Gertrude Musgrove, still an employee of Respondent but in a temporarilylaid-oft status (interview with McVay).Q.What did Mr. McVay say to you?A.Well, lie was talking to me about the rate of pay and how-the kindof job I had.He thought I had a responsible job and didn't I think thatI needed more pay, and he thought that if I didn't join the union, then,well-that the plant-the company could do more for us than a union could,and talked about the recreation that was bringing to the plant or wouldbring later if we could do it, if the people would let them do it.Q.Did you have anything to say to him?A..Well, not particular only just answered questions.Q. Do you remember what particular questions lie asked you? 88DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Nothing more than just asked me if I had signed a union card, if Ihad been to the union meeting, and I told him I had.5.Johnnie Hyche Glazier, former employee (interview with Farriss).Q. All right, now, do you recall whether or not he mentioned the unionin that conversation?A. Yes, he asked me had I join the union.Q.What did you tell him?A. I told him no.He asked me was I going to. I said, "Yes, tonight",and that why I was thinking of the date back from them.Q. State whether or not Mr. Farriss said anything about the companybeing able to do more for the workers than the union.A.Well, he asked about the union and told about the production andsomething was said about the company could do as much for us as the unionifwe left the union off.Farriss did not testify.On the witness stand McVay, while admitting talkingto the employees as a group and also individually, denied asking any of the fore-going questions or making any of the foregoing comments.As against McVay'sdenial I credit the above witnesses with varying degrees of conviction.Musgroveand Cain, who impressed me as the most reliable of the group, had perhaps lessreason to be objective and forthright than the rest, yet their testimony impressedme as being exactly that.Glazier and Baldwin,' who were no longer with Re-spondent and to that extent presumably neutral, impressed me as being honestin their testimony although Glazier (as did most witnesses) appeared to havedifficulty in recollecting events, and Baldwin in articulating.Of the five wit-nesses I would class Jack's as the least reliable, yet in this resolution I see noreason to discredit him.McVay, on the contrary, is in the unfortunate positionof being both advocate and witness in this case.As advocate it is only naturalthat he would be extremely interested in the outcome. This fact plus his re-luctance and, at times, refusal to answer questions, and his convenient lack ofknowledge or memory on various points on which as counsel, if not witness, henormally should have been informed, prevent my crediting his denial herein.For an employer to question his employees about their union membership oractivities is coercive and a violationperse ofboththe original Act and theamended Act.Wayncline, Inc.,81 NLRB 511;Minnesota Mining & Manufactur-ing Company,81 NLRB 557. Thus Farriss' question to Cain, "Have you signedone of them little cards . . .?", his question to Glazier as to whether shehad joined the Union, and McVay's question to Musgrove as to whether she hadsigned a union card and attended the union meeting I find to have been violationsof Section 8 (1) of the Act. In the same category and also found to be a viola-tion of Section 8 (1) of the Act is Farriss' question to Cain regarding the signingof the union card that "if it is to do over, would you sign another?"The questions by Respondent regarding the "troubles" the employees werehaving, while not showing on their face any topical connection with the Union,I find, nevertheless, to be in the same class in this instance as direct interroga-tion about union activity.There is nothing in the record indicating any conceptof "trouble" on the part of the employees except events grounded in the Unionand the concerted activities of the employees.The dissatisfaction with the rate3BothMusgrove and Baldwin were members of the employees' committee whichpetitioned the Respondent to reopen the plant on the terms Respondent had originallyoffered. JASPER NATIONAL MATTRESS COMPANY89,of pay, the demand for reinstatement of the discharged employees, the requestfor recognition and bargaining may or may not have been looked upon as"troubles" by Respondent but they were the only possible things Respondentcould have been referring to as "troubles" and in the minds of the employees theywere synonymous with their union activities.Under the circumstances hereinI find that Respondent's questioning of its employees about the "troubles" theywere having in effect was interrogation of its employees about their union ac-tivities,was so understood by the employees and violated Section 8 (1) ofthe Act.McVay's remarks that Respondent's "hands would be tied" and it "couldn'tdo anything" if the employees joined the Union and that the Union would tieRespondent's hands; that Respondent "could do more" for the employees "with-out the union than with it" coming as they did in official interviews between theemployees and management in which the plans for the future were being dis-cussed and at a time when Respondent had indicated its intention of increasingwages amounted at once to a veiled threat of reprisal for joining the Union andan implied promise of benefit if the employees repudiated the Union and thusinterfered with the rights guaranteed the employees in the Act.Cf.BeatriceFoods Company,84 NLRB 512.McVay's remark to Cain (and Farriss' in the same vein) that if they did nothave a union the employees would "have better pay down here in the Souththan any other textile workers that was around here" is an obvious promise ofbenefit coercive of and interfering with the employees' free choice of its bargainingrepresentative.The above remarks, interfering as they do with the rights of the employeesguaranteed under the Act and not being privileged by Respondent's right offreedom of speech, I find to have been in violation of Section 8 (1) of the Act.C. The discriminatory discharges1.General aspectsAs previously stated, on July 19, 2 days after theorganizational meeting ofthe Union at the Courthouse, the Respondent discharged seven employees whohad joined the Union.While lack of work, lack of aptitude, or dissatisfactionwith the quality or quantity of the employees' work was advanced at the hearingas a reason or reasons for the terminations, it appears that Respondent's maindefense was a shortage of available work causing a general over-manned condi-tion in all departments beyond the Tick Room.Respondent also contends thatitwas unaware of the employees' union activity when these discharges occurred.Before examining the individual discharges it may be helpful first to analyzeRespondent's main contentions.The sewing of the mattress tick or cover is one of the first steps in the pro-duction of the mattress.Most other operations such as the filling, tufting, androlling the mattress edge are necessarily performed only after the tick has beenmade. It was Respondent's contention that as of July 19, 1946, it was faced witha shortage of ticking material, particularly the better grade ticking, which limitedits production of ticks to such an extent that it was necessary to curtail thenumber of employees involved in operations beyond the ticking room. Support-ing the over-manned contention, Respondent also took the position that sincethis was a new plant and most of the help inexperienced, they had hired twopeople for substantially every job with the intention of keeping the ones thatturned out to be. best suited for the work.Also, as part of the over-manned 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheory was the contention that several people had been employed to renovatethe plant and handle the cotton stored in the warehouse when Respondent tookit over, and that as the cotton was gradually moved out and the renovation com-pleted it left Respondent with a steadily increasing labor supply.That there was a general shortage of ticking in 1946 seems quite probable.Local merchants called by Respondent testified that in the summer of 1946,Respondent had sought to purchase ticking from them. One such purchase wasmade.However, the material supplied by the local merchant was used to makemattresses for that merchant, presumably ahead of existing orders in the handsof Respondent from other sources.Moreover, the request to the merchant forticking by Respondent was made in answer to the merchant's request that Re-spondent sell him mattresses.There is no question that generally speaking fora period after World War II including the time pertinent herein, there wereshortages of practically all types.of materials and consumer's goods.The testi-mony of the local merchants confirms this, and lends some support to the prob-ability of a general shortage of ticking.But this is far from conclusive as tothe condition of Respondent with respect to its own supply of ticking and thereis no reason why Respondent could not have taken advantage of what extramaterial it could get from sources out of the ordinary, even though it was notso short of materials as to require it to decrease its labor force.Detracting from Respondent's contention of being over-manned is the factthat in the latter part of June or the first part of July, some 2 to 3 weeks priorto the terminations in question, one of Respondent's officials from Huntington,Baron B. Mays, who had authority over Elkins, arrived in Jasper for the pur-pose of assisting in increasing the plant's production.To this end, he instructedElkins to put on considerable additional help.Elkins testified that Mays wasat that time manager of the Pittsburgh plant, formerly had been productionmanager for National Mattress Company, and was considered highly capable inthe mattress business.Elkins testified that he was compelled to follow Mays'orders to increase the staff, but that he did so against his own better judgment.Whatever merit there might be in Elkins' opinion, it seems unlikely on the factsherein that it was grounded on the premise of shortage of materials. In histestimony, Elkins continually referred to the difficulties he encountered in hisbrief span as manager of the Jasper plant, at one point stating that "the wholeplant was a headache."As for Mays, a man of his experience and reputationwould hardly have made such a fundamental mistake as increasing plant per-sonnel to increase production when such action obviously would be negativedby a lack of materials.Significant in connection with Mays' order is Respondent's contention thatboth by virtue of its hiring more than one individual for each job and becauseof the excess help required for the handling of the warehoused cotton, it wasover-manned. It would seem that if additional help were needed at the timeMays ordered the force augmented, such help could have been and should havebeen available for transfer from the above sources.The apparent inconsistencyof Respondent's position raises doubt as to the Respondent's good faith in thearguments it relies on.This doubt is enhanced by additional factors.A few days before the terminations of July 19, the World War II veterans thenemployed by Respondent were requested to attend a meeting at which a repre-sentative of the Veterans Administration and Elkins were present'The latter' It was neverdefinitelyestablished when the veterans training program meeting tookplace, but by the weightof theuncontradicted testimony,I find it to have occurred nomore than 2 or 3 claysbefore the discharges in question.The record does not reveal how JASPER NATIONAL MATTRESS COMPANY91informed the former that it was Respondent's intention to establish a VeteransOn-the-job Training Program, and requested all veterans present to sign up forthe training.There is substantial credible testimony, undenied by Elkins, thathe informed the Veterans Administration representative that Respondent hadplenty of raw materials to keep the plant in full operation, and that Respondentintended to inaugurate and proceed with the on-the-job training programforthwith.°Respondent also contends that the production and order backlog figures forthe July 13, 20 and 27 payroll periods support its over-manned theory. Idisagree.In a new plant with inexperienced help, or even in an establishedplant, there are too many variables affecting production to permit the conclusioncontended for by Respondent on the meager evidence herein. For proof ofthis, one has merely to compare the figures of the August 3 payroll with July 27payroll.Before leaving the general aspects of this matter the termination letters merita brief comment.All the employees discharged on July 19 were given formal letters of termina-tion, some of which indicated positions with respect thereto at the time byRespondent different from positions taken at the hearing.'Apart from this,however, the letter incident itself would seem to be an unusual procedure fora small plant as newly started and beset with problems as was Respondent's.Moreover, while Respondent in terminating Watts saw fit to give her one ofthese letters of explanation, formally typed on the company letterhead andsigned by the plant manager, no such procedure was followed in terminatingBanks from an identical job the week previous.' The question arises, Did thedischarges of July 19 involve special treatment by Respondent?And if so, why?Finally, there is inconsistency in the testimony as to whether a shortage ofmaterials and consequent over-manning was the basic cause of the terminations.Elkins, called by the General Counsel under Rule 43 (b) of the Rules of CivilProcedure for the District Courts of the United States, testified unequivocablythat Respondent had plenty of materials for full operation, and that thesematerials were sufficient to have gotten out additional production if he hadhad the personnel with which to get that production out.Then on cross-examina-tion by Respondent and when called as Respondent's witness, he changed histestimony maintaining that a shortage of materials, particularly ticking, playeda most important part in the alleged over-married condition of the plant neces-sitating the terminations of July 19. In view of the foregoing factors, and byreason of the manner in which Elkins was called as the General Counsel'switness, the undersigned believes and finds that the testimony elicited from himby General Counsel's questioning on this matter more accurately reflects thefacts.Accordingly, the undersigned rejects Respondent's contention that ashortage of materials sufficient to affect the work load of the employees existedin Respondent's plant at Jasper, Alabama, shortly before or on July 19, 194th,many attended this meeting but at least seven were named by various witnesses amongwhom I find were Fox, Nelson, and McGuff.'Thus the letters to Walker, Nelson, and Fox, admitted in evidence as the GeneralCounsel's exhibits,impliedthat the terminations were only temporary.At the hearingElkins testified that they were meant to be permanent and that therewas nointentionof taking any of them back.The testimony about the time of Banks' termination is not clear.However, sinceshe appears on the July 6 and not on the July 20 payroll, she must have been terminatedduring the July 13 payroll, the payroll before Watts was discharged.I so find. 92DECISIONS OF NATIONALLABOR RELATIONS BOARDor that at that time Respondent was in fact over-manned. Supporting thisfinding is the following credited testimony :Q. (By McVay.) That you-in view of the fact you didn't have any ex-perienced workers you tried to hold on to them the best you could with thehope you would get out some production?A. (By Elkins.) Yes, sir.Q. (By Mr. Wise on cross-examination.) You were always short-handed,in the sewing room, weren't you?A. (By Streety.) We were short-handed on everything. Some time wewould have to let one part off in order to catch up with another place.Always one of the other departments had to wait on ticking.2.Respondent's knowledge of employees' union activityNo direct evidence was offered by the General Counsel to show that as of July19,when the terminations were effected, the Respondent had knowledge of theunion activity of its employees.Respondent consistently denied any suchknowledge. In fact so consistent was this denial that Elkins, who, unlike otherwitnesses, was permitted to listen to the entire testimony and thus was inposition to have his recollection refreshed about incidents involving the Unionand himself, incredibly testified that he did not recall discussing the Union withanyoneduring hisentire time at the plant.Although there was no direct evidence bearing on this point, there was enoughcredible testimony to strongly support on inference that Respondent was awareof the employees' union activity at the time the discharges were made.Thus,itwas testified by Pearce Baldwin that. the union organization was a topic ofgeneral discussion in the plant prior to the meeting of July 17.Walker testifiedthat on the day after the organizational meeting he asked Ray Strickland (thename actually being Stickler) Elkins' brother-in-law, to join the Union.Sticklerrefused and about an hour later was seen by Walker going into Elkins' office.Hoover Smith saw Hanneman drive around the Courthouse square in his car justprior to the union meeting of July 17.Fox saw Elkins and several of the "handsfrom the north" standing outside the Courthouse when the employees came outfrom their meeting of July 17.While these incidents are by no means of suffi-cient importance to base a finding of surveillance of the employees' union ac-tivities by Respondent they do, nevertheless, give rise to the probability thatsuch activities were known to Respondent.This would be all the more probablein view of the small size and nature of Respondent's operations in Jasper, thesize of the community involved and the interest of that community in the opera-tions in question.Pursuant to the foregoing and in accordance with well-established law I find that Respondent was well aware of its employees' unionactivities at the time it effectuated the terminations of July 19. See N.L. R. B.v.Abbott Worsted Mills,127 F. 2d 43S, 440 (C. A. 1) enf'g 36 NLRB 545;BreznerTanning Company, Inc.,50 NLRB 894;Quest-Shon Mark Brassiere Company,Inc.,80 NLRB 1149.3.The individual discharges(a) John L. McGuffMcGuff had worked for Respondent about 5 months at the time he was ter-minated, having been one of those hired to help prepare the plant for operations.For a time he operated one of the two picker machines being operated in theplant's production ; then he was transferred to a garnett machine as helper JASPER NATIONAL MATTRESS COMPANY93toOkie Gibson,one of the experiencedemployeesfrom Huntington.McGuffhad had nocomplaints about his work and no intimation of an impending lay-off.'The reasonassigned by Respondent for McGuff's termination was lack ofwork.When the plantreopenedafter thestrike he was taken back to workby Respondent,remained for a short while,then quit.(b)Austin SmithAustin Smith was hired by Respondent as a. laborer on or about July 10 andwas terminated on July 19.He testified that Elkins told him the job wouldbe "regular."Elkins testified that he had no intention that Smith's job was tobe temporary when he hired him. At one point in Elkins' testimony he statedhe didn't know why he let Smith go; at another place he assigned the singleterm "inability" as a reason for his termination.Nowhere in the record isthere any incident regarding Smith's ability or inability to perform the dutiesassigned to him.By the foregoing and by the nature of Smith's cross-examina-tion it is apparent that his termination is meant to be covered by Respondent'sover-manned theory.Smith testified he was kept busy all during his employmentby Respondent.(c)William E. NelsonNelson was hired by Elkins some 6 or 7 weeks prior to his termination onJuly 19.He was told the work would be permanent. His first duties wereto assist in moving the warehoused cotton but later worked from time to time.on the wrapping machine and in the inner spring department.When the plantreopened after the strike he was recalled to work by Respondent and workedas a helper on a picker machine for about 2 months and quit. There was nowarning to Nelson of an impending layoff and he had no complaints about hiswork.Like McGuff and Austin Smith, the sole reason given by Respondentfor his termination is lack of work.(d) James C. FoxThe record is not clear as to when Fox was hired by Respondent but the pay-roll records revealed that it was sometime after June 22, 1946.He was assignedto the shipping department and also helped move cotton from time to time.Fox's discharge falls within the Respondent's over-manned theory.The Respondent's shortage of materials and consequent over-manning theoryhaving failed of proof, it follows that the reason assigned by Respondent for theterminations of the four above employees also fails.Apart from the significanceof Elkins' admission in connection with the veterans' on-the-job training programincident, it has a separate bearing on the terminations of Fox, Nelson, andMcGuff.Assumingarguendothat Respondent was actually over-manned as itcontends and intended to cut its staff, it would seem unlikely that it would haveannounced an on-the-job veterans' training program and requested a large num-ber of those it intended to lay off to sign up for that program just a day or twoprior to the time the layoffs were put into effect.In view of the foregoing the undersigned rejects the reason given by Respond-ent for the terminations of Fox, Nelson, Austin Smith, and McGuff and findsr 2%IcGuff's denials of having received any complaints about his work or warnings ofdischarge (and similar testimony by other July 19 disehargees) were unconvincingly andsomewhat inconsistently contradicted. by Elkins. . Elkins, testimony in, this respect isnot credited. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat those employees were discharged by Respondent on July 19 because of theirunion activity.(e)Delma WattsDelma Watts was employed by Respondent on July 2 to sew mattress ticks ona power sewing machine with full knowledge of her lack of experience. OnJuly 19 she was given a formal letter of termination on Respondent's letterheadstating that "due to lack of aptitude, we find it necessary to terminate yourservices."Streety testified that he "had a lot of trouble with Watts about teachingher how to sew;" that she was lacking in aptitude and ability; that due tothe weight and awkwardness of the ticks she was unable to properly manipulatethe cloth with the result that she was unable to get her seams straight. Forthese reasons, Streety testified, he had to have a great deal of her work resewn.On the other hand, Elkins testified that while Streety complained about Watts,his complaints were not confined to Watts but were directed to the entire tickroom personnel.Elkins further testified that Respondent did not have a singlesewing machine operator who could produce 50 percent of what it considerednormal production. In spite of this it was Streety's testimony that the kindof work being done could get by on cheap mattresses although it would nothave been good enough for the more expensive mattresses. Streety also testifiedthat a great deal of Watts' work, although not entirely satisfactory, was acceptedbecause it was so badly needed.Elkinofurther testified that it was Respond-ent's intention to fillWatt's position with one of the two cutters then on thepayroll.Although the plant did not close until some 6 weeks after Watts'discharge neither cutter was made a sewer during that time.Musgrove, who was employed as a cutter in the tick room while Watts wasemployed, testified it was her job to see that the work in the tick room was doneright.To this end Davidson, after initial inspection, would ask Musgrove'sopinion on questionable work.The latter, if she thought it necessary, wouldcheck the matter with Streety. It was Musgrove's testimony that Watts' workwas better than that of Grimes and Banks and on a par with that of the othersewers.Musgrove also testified that Watts was a "good sewer" and that shenever heard anyone "get after" her about how she did her work.Watts, who did not appear before the undersigned and whose testimony wastaken by deposition, testified that she had no complaints about the quality orquantity of her work and that while she did not know if any of her work hadto be redone, no work was ever returned to her to be done over. She alsotestified that when the plant reopened in December, Musgrove asked her tocome back to work which she did, working there continuously until October 1947when she left the Company's employment voluntarily.During her employmentfrom December 1946 to October 1947 the Respondent operated under a "point"or "quota" system.Watts testified she never had trouble making her quotaand usually ran better production points than the other sewers.Glazier testifiedthat when she went back to work in December Watts was already back on thejob; that she worked right beside Watts at that time and that Watts turnedout as much or more work than any of the others. Respondent offered noevidence as to Watts' work after the plant reopened.Prior to her dischargeWatts had induced three of the other sewers to sign union cards.Itmay well be that Streety's first impression of Watts was that she didnot have the aptitude for the job. If so, that he was wrong is apparent fromthe undenied and credited testimony about her work when the plant reopened. JASPER NATIONAL MATTRESS COMPANY95Whatever Streety's opinion was about Watts' work at the time of her discharge,I am convinced it played no part in that discharge. The foregoing testimony,among other things, clearly establishes that Watts' work at the time she wasdischarged was as good if not better than that of most of the other sewers.Because of this, and in view of the admitted high rate of turn-over in the tickroom, the Respondent's admitted shorthandedness, the alleged need for all theproduction that could be gotten out of the tick room, the reasons advanced byRespondent for Watts' discharge are not credited.Accordingly, as the onlypossible alternative, I find that Watts was discharged on July 19, 1946, byRespondent because of her union activity.(f)L. B. WalkerWalker was one of the first of the employees hired to get the plant ready forproduction, his name appearing on Respondent's first payroll in February.Hestarted as a laborer at 55 cents an hour, helping unload, assemble, and set themachinery.Within a few weeks he was raised to 65 cents an hour and beingfamiliar with carpentry ultimately was assigned as assistant to a carpenterdoing the necessary carpentry work of the new plant.When the carpenter hewas assisting quit, he was offered the carpenter's job but objected to the differ-ential between his rate and the carpenter's rate of $1 an hour. Respondentthereupon offered him 75 cents an hour and he took over the carpentry work atthat rate.Sometime after production started Walker worked for about 2 weeksin the box spring department.As to why he left the box spring work and whatfollowed is in dispute between the General Counsel and the Respondent.Walkertestified that the machine fixer and general upkeep man, Lozier, quit and forthat reason Elkins took him off box springs and put him in Lozier's job; that hefinished various tasks started by Lozier and that just before he was dischargedElkins had informed him of a supply room Respondent wanted made out of certainavailable space saying that Walker was to work on it when he was not occupiedby other tasks.Elkins testified that the reason Walker was taken off box springs was thatWalker, contrary to the usual practice, was unable or unwilling to hold tacks inhis mouth for the purpose of thus applying them to a magnetic hammer so as toattain greater speed and efficiency in the tacking process ; that because of thisdeficiencyWalker was doomed to failure as a box spring man; that in any event,Walker was no longer needed on box springs due to the fact that Respondenthad been able to get an experienced box spring man, one Blankenship, to replacehim ; that after Blankenship eliminated any need for Walker in box springs andthere being no other possible place for Walker in the plant Respondent attemptedto find odd jobs for him and kept him on the payroll for an additional period of2 or 3 weeks. It was Elkins' further testimony that normally there was no needfor a maintenance man in a mattress plant the size of Respondent's Jasperplant.Walker, like the rest of those discharged on July 19, was given a formal letterstating as the reason for his discharge the scarcity of raw materials and theresulting over-manned condition of the plant.At the hearing Respondent forthe first time gave as an additional reason for Walker's discharge the quality andquantity of his work. Elkins referred to Walker as a Jack-leg carpenter-a termof no praise.But aside from a possible inference in connection with Walker'salleged defect as a box spring man, Respondent's proof as to the quality or quan-tity of Walker's work is entirely lacking. 96DECISIONS OF NATIONALLABOR RELATIONS BOARDEven in the absence of my excellent impression of Walker as a witness andthe complete plausibility of his testimony, I doubt if I should be able to creditRespondent's contention in the above conflict because Blankenship, whose adventsupposedly eliminated any need of Walker as a box spring man thus relegatinghim to "odd jobs," actually was not in Respondent's employment when Walkerwas taken off box springs. Blankenship does not appear on the payroll for theweek ending July 6, while Walker appears on that payroll under the heading"Maintenance" and isthe only oneappearing in that classification.There is noindication when Blankenship actually started working for Respondent becausewhile his name appears on the July 20 payroll, the July 1.3 payroll was notoffered in evidence.Likewise there is no indication when Walker actuallystarted as maintenance man since no payrolls prior to July 6 were offered inevidence.Thus, it appears that there is at least 1 week's space between Walker's"displacement" from box springs by Blankenship and the latter's employmentthereon.This unusual circumstance in the face of Respondent's contention,even if explained, would still leave another loose end to dispose of-namely, why,if Respondent was over-manned as it contends, did it not discharge Walker whenhe was taken off box springs instead of trying "to find little odd jobs to keep himbusy" as Elkins testified was done.Another apparent divergency between Re-spondent's position at the hearing and the facts involves Elkins' testimony thatnormally a maintenance man would not be needed in a plant the size of theJasper plant; that while one had been needed at first, impliedly there no longerwas such need at the time Walker was let out. Yet, in the collective bargainingagreement between Respondent and Local Union 435, Upholsterers InternationalUnion of Jasper, Alabama, A. F. of L., in effect as of November 5, 1947, almost ayear and a half after Walker's discharge the classification of Gen. Maintenanceis found heading the list of job classifications.By reason of the foregoing substantial evidence the undersigned finds thatWalker was discharged by Respondent on July 19 because of his union activity.(g) James H. (Hoover) SmithSmith was employed by Respondent about the middle of May specifically forthe shipping department.At the time of his discharge on July 19 he was incharge of the shipping department aided by Fox and G. C. Swindle, the latterhaving been in the shipping department when Smith was hired.Respondent contended that Smith was released because of a general lack ofqualifications and because of inaptitude for his work.This was bolstered bythe contention that the shipping department was also overmanned.AlthoughElkins testified that when Smith was there he continually had to go to the ship-ping department to straighten out messes and help ship out orders, no specificincidents were adverted to.On the other hand, it appears from Elkins' tes-timony that he would or did help the shipping department at any time ship-ments were to be made regardless who was in charge. Thus in answerto Respondent's direct examination about shipments the week after Smith wasdismissed and Swindle placed in charge of the shipping department with Wal-drop under him Elkins testified: "Yes, sir, if we would have loaded a car onthat week, I might state, I would have helped them and maybe used anotherman to help load a car."That Elkins would make such an admission in view of Respondent's conten-tion regarding Smith's discharge is quite surprising when it is remembered thatSwindle was in the shipping department when Smith was hired and presumablyhad as much, if not more, experience than Smith in the duties of that depart- JASPER NATIONAL MATTRESS COMPANY97ment, and that Swindle had been characterized in Elkins' testimony as show-ing better judgment and having better aptitude for the job than Smith.The significance of Elkins' testimony is twofold.First, it raises a questionas to how much Elkins' presence in the shipping department was really due to"messes" of Smith's responsibility and how much was due to the normal practiceof Elkins to check and assist in the important function of shipping out theplant's production.Second, it weakens Respondent's position that the ship-ping department was overmanned.In not crediting Respondent's contentions as to Smith's discharge, I do notrely on Smith's denial that he ever had any complaint about his work. I do,however, rely on the foregoing analysis in part, on the general failure of Re-spondent's over-manned theory in part, and in part on an admission by Elkinsin response to a question by the General Counsel. Asked by the General Counselwhy Respondent, if Smith was as unsatisfactory in his work as Respondentalleged,waited from the middle of May to the 19th of July to discharge him,Elkins sat mute on the witness stand and finally admitted he was unable toanswer the question.Based on the foregoing substantial evidence, I find that,like the above employees, James H. (Hoover) Smith was discharged on July 19because of his union activity.(h) Arlen JacksThe General Counsel has alleged that Jacks, who started to work for Re-spondent in April and was discharged August 2, was discharged because of hisunion activity.Jacks apparently was quite active in the union organizationcampaign, among other things having signed two into the Union and havingasked several of the experienced hands from Huntington to join. Two or threedays before he was discharged, Jacks handed out union literature at the plantduring the morning recess.Respondent contends that Jacks was dischargedbecause of the damage he caused through the careless operation of machinery,indifferent work, and an uncooperative attitude.During his employment before the Respondent began production, Jacks helpedassemble and set the machinery.After production started, he first worked ona filling machine and at his own request was transferred to a tufting machinewhich he continued to operate interchangeably with a roll-edge machine untilhe was discharged.The tufting machine was used for sewing or fasteningthe tufts at regular intervals through the entire thickness of the cotton-filledmattress by means of a long, thick needle of comparative value.An operatorof a tufter would normally expect to use from three to four needles a year.Streety testified that Jacks broke about six of these needles in a period of ap-proximately 3 weeks on the tufter due largely to carelessness. Jacks admittedthat he may have broken three or four in that time. Streety further testi-fied that despite instructions not to allow anyone to operate the machine unlessauthorized to do so, Jacks, without authority, permitted Walker to operatethe tufter with the result that it was broken, causing a day and a half shut-down of the machine at considerable expense and inconvenience.When Jackswas reprimanded at the time of the incident he responded that "he wasn't re-sponsible for the damn machine or Walker or anybody else."Streety further testified that Jacks' work was not entirely satisfactory onthe filling machine and that he had trouble spacing his tufts on the tufting ma-chine.Upon telling Elkins he felt that Jacks couldn't do the work, Elkins hadsaid, "Well, we will keep him as long as we can, if you find any use for himat anything else !"On cross-examination Jacks testified that while he was 98DECISIONS OF NATIONAL LABOR RELATIONS BOARbinstructed as to the care needed in the operation of the tufter and as to thedelicacy of the machine, he did not know whether or not he had been told hewas responsible for the operation of the machine or that he was told not tolet any one else operate it without instructions to do so.He denied he let any-one operate the machine contrary to instructions. It is apparent from thecross-examination on this incident that Jacks' position is not to be credited;accordingly I credit Streety's version.McVay, in his visit at the inauguration of the wage increase and job evalu-ation plan, talked to Jacks about his work and gave him a word of encourage-ment.At that time Jacks was given 71/> cents an hour increase but was notbrut in a classified position.That Jacks was dissatisfied with his increase isClear and was to be expected since it was considerably less than some had re-ceived who had less seniority than Jacks.In this connection Jacks testified that he wanted to talk to McVay about theamount of his raise as compared to some of the others and told Elkins so ; thatthe latter informed him that McVay was leaving that afternoon but that hewould take the matter up with McVay since he was accompanying him to,Birmingham; that Elkins informed Jacks the next morning that McVay did notlike Jacks and it looked like he'd have to let Jacks go, which he did at that time.Elkins' testimony was that Jacks came to the office and wanted an explana-tion as to why he had not been given as much of a raise as some of the others ;that Elkins attempted to explain the job evaluation plan but Jacks didn't seemto grasp it; that Jacks was angry when he came in and stated he felt he wasbeing treated unfairly, threatening to get even; that Elkins told Jacks. Elkinswas there to build up a factory but apparently Jacks' attitude was to tear it(town; that such being the case they had better part company and that Jackswas discharged then and there.While neither Elkins' nor Jacks' testimony im-pressed me as unassailable, in this matter I am inclined to credit Elkins'.Although the result is not clear-cut as might be desired, the undersigned is ofthe opinion that the General Counsel has not sustained the burden of proof withrespect to Jacks' discharge.While it is true that just a day or two before hewas fired, Jacks was given a raise, it must be remembered that all employeeswere raised at that. time and that Jacks' raise was one of the smallest given.True, Jacks was not discharged after the machine-breaking incident or at thetimes he caused other damage and that even when told by Streety that Jacks.Could not fit into the organization, Elkins' order was to keep him on as long aspossible if they could find anything at all he could do.Having discreditedRespondent's overmanned theory it follows that in spite of what shortcomingsJacks may have had it could be assumed that Respondent intended to keep himon the payroll in the hopes that the shortcomings might be overcome.Thenthere was McVay's discussion with Jacks in which, Jacks admits, McVay triedto "encourage" him.This encouragement could very well have been that kindof fatherly appeal or man-to-man advice to Jacks that if he would revise hisapproach his future and success with the Respondent would be assured. ThatMcVay may have taken a dislike to Jacks on the basis of this interview andJacks' record and concluded that he was unworthy of any more considerationon the part of Respondent is entirely possible.Thus, it may have been thatwhen Jacks came to Elkins the day of the discharge the latter, although havingno intention of discharging Jacks, nevertheless was prepared to keep a closerein on him on the basis of McVay's attitude toward him. Jacks' testimonythat when he was fired Elkins did not have his check ready but had Hannemanmake out a check for his time is congruous with the foregoing. It is the under- JASPER NATIONAL MATTRESS COMPANY99signed's recommendation, therefore, that the complaint be dismissed with respectto the allegationspertainingto the discharge of Arlen Jacks.'D. Refusal to bargculn1.The appropriate unitThe complaint alleges that all employees at the Respondent's Jasper, Alabama,plant excluding executives, clerical employees, guards, professional employeesand supervisors as defined in the amended Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct and, as reenacted, the same section of the amended Act. In its answerRespondent denied the above allegation but at the hearing agreed to it bystipulation.The undersigned finds that the above-described unit at all timesherein constituted and now constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act and, asreenacted, the same numbered section of the amended Act. Cf.Goo. EranasBedding Company,68 NLRB 164.2.Representation by the Union of a majority in the appropriate unitOn Respondent's payroll for the week ending July 20, 1946, there were 29employees in the above unit.As of July 19, the date on which the Union mailedthe request for recognition and bargaining rights, 23 of these employees hadsigned cards designating the Union as their bargaining representative!Eighteenof the cards were signed at the organizational meeting of July 17 and 5 the follow-ing day. Included with the above 23 union members are the 7 employees hereto-fore found by the undersigned to have been discriminatorily discharged on July19 but who appear on the July 20 payroll. Assuming that these discharges hadnot been in violation of the Act, it still appears that as of the July 27 payroll(the payroll week during which Respondent received the Union's request tobargain) there were 22, employees in the unit, 16 of whom were union members.Thus, it clearly appears and the undersigned finds that at the time the Unionmade its request for recognition and bargaining it represented a majority ofRespondent's employees in an appropriate unit and was the duly authorizedbargaining representative of those employees.3.The refusal to bargainOn July 19 Haigler, the Union's State director, wrote a letter to Respondentdirected to Elkins informing him that a majority of Respondent's employees haddesignated the Union as their collective bargaining agent and requested a meet-ing with Respondent for formal recognition at an early date.The letter wasreceived by Elkins on July 22 and forwarded to McVay at Huntington, whichfact was disclosed to Haigler by a letter from Elkins dated July 22.A copy of"In resolving this issue, the undersigned is mindful of the Unemployment. Compensationseparation certificate given Jacks showing the reason of termination as being "no workavailable."This finding is based on signed authorization cards received in evidence over the objec-tions of Respondent as to all but one of them. It appears that S. W. Cain signed twoauthorization cards, one on July 17 and one on July 18, both of which were admitted inevidence.In these findings only one of Cain's cards is computed and considered by theundersigned.Respondent's objection to the admission of General Counsel's Exhibits 3Zand 3AA, being authorization cards signed by Imogene Smith and Rachel Williams. re-spectively, and identified by watts in her deposition, is hereby overruled and the exhibitsadmitted in evidence.889227-51-vol. 89-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDthis letter was also sent to McVay.On the same day Haigler and Elkins had atelephone conversation in which Haigler brought up the subject of the July 19discharges and asked for a conference.Elkins informed Haigler he was withoutauthority to act in the matter but that the personnel director of Respondentwould be in Jasper within a few days and would no doubt contact him. Thiswas the last contact the Union had with Respondent until the first week inSeptember, when a strike was in progress and a union committee met withofficials of Respondent and of the Jasper Chamber of Commerce in the office ofthe Chamber of Commerce.In the meantime the Union's petition for certification was docketed with theBoard on July 23. Thereafter, the July 29 visit of McVay and Farriss took placeduring the course of which the employees were assembled during working hoursand formally addressed by the two officials.Apparently it was a typical em-ployer-employee pep talk.Respondent's plans and employees' job opportunitieswere discussed, a job evaluation and incentive plan of mutual advantage wasannounced as was an increase in the basic wage rate, effective the following payperiod, ranging from 21/.,, cents to 20 cents an hour.McVay informed the em-ployees at this time that he "realized the company wasn't paying enough money."The General Counsel contends that this increase in wages was for the purposeof influencing Respondent's employees in the selection of their bargaining repre-sentative.Although there is a great deal of testimony in the record to theeffect that the job evaluation and incentive plan was decided upon by Respond-ent and contemplated long before the advent of the Union at Jasper, and althoughRespondent stoutly denies that the job evaluation and incentive plan was inaugu-rated for the purpose of influencing its employees in their choice of a bargainingrepresentative, there is nothing at all in the record explaining why Respondentsaw fit to increase the basicwage rateat the time it did. It is conceded thata scientific evaluation of Respondent's production classifications might well haveresulted in varying rate increases from a common base rate depending on theevaluating factors used and the objective sought.This, however, affords noexplanation for the increase in the basic rate itself or for Respondent's admis-sion to its employees that they were being under paid.No reason having been offered by Respondent for the wage increase it grantedunilaterally to its employees within approximately a week 10 of being notified thatthe Union represented a majority of its employees for the purposes of collectivebargaining "in matters pertaining to wages, hours and working conditions," andno attempt having been made by Respondent to comply with the Union's requestfor a conference, and in view of Respondent's previous acts of interference,restraint, and coercion as found herein, I am convinced and find that the grantingof the wage increase in question was part of Respondent's program of oppositionto the Union and was intended to influence its employees' choice of its bargainingrepresentative.As alleged in the complaint, I find that such conduct on thepart of Respondent interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act and thereby violatedSection 8 (1) of the Act. SeeA. J. Showalter Company,64 NLRB 573;GeorgiaTtai.ne & Cordage Company,76 NLRB 84;J.B. Cook Auto Machine Co., Inc., 84NLRB 688.On August 19, after the wage increase was granted, the Union filed with theBoard the first of several charges against Respondent alleging violation of10 In weighing the timing between the request for bargaining and the wage increase, itmust be remembered that all authority was vested in people located in Huntington, WestVirginia, whose duties involved plants other than Jasper. JASPER NATIONAL MATTRESS COMPANY101Section 8 (3) and (5) of the Act. On August 30 the strike occurred. Then, forthe first time from the request for recognition of July 19, the Respondentattempted to get in touch with the Union.As indicated, a meeting took place be-tween the Union and the Respondent at the office of the Chamber of Commerceshortly after the strike started.The Union demanded recognition, bargaining,and reinstatement of the dischargees of July 1.9 plus the one of August 2.TheRespondent refused to reinstate the dischargees but requested the employees toreturn to work and let the Board settle the question of representation.Respond-ent's refusal to recognize the Union apparently was based on the assumption thatthe Union's petition for certification then pending did not permit or did notrequire Respondent to recognize and bargain with the Union.It is well established that an employer is entitled in good faith to have hisdoubt as to the majority of a union seeking his recognition resolved by a Boardconducted election.Roanoke Public Warehouse,72 NLRB 1281;ChamberlainCorp.,75 NLRB 1188;D.H. Holmes Company, Ltd.,81 NLRB 753;ArteraftHosiery Company,78 NLRB 333.However, as stated by the Board in the lattercase, "an employer unlawfully refuses to bargain if its insistence on such anelection is motivated, not by anybona fidedoubt as to the Union's majority, butrather by a rejection of the collective bargaining principle or by a desire to gaintime within which to undermine the Union. The crucial issue in these cases isthe Employer's motive at the time of the refusal to bargain.Whether in aparticular case an employer is acting in good faith is, of course, a question whichof necessity must be determined in the light of all relevant facts in the case.Among the factors pertinent to a determination of the Employer's motive at thetime of the refusal to bargain are any unlawful conduct of. Employer, the sequenceof events, and the lapse of time between the refusal and the unlawful conduct."In the case at bar the respondent, after being requested to recognize the Union'sselection as bargaining agent of its employees, reacted almost immediately witha unilateral wage increase to these employees and deliberately avoided any con-tact whatsoever with the Union until a strike occurred.Then Respondent eag-erly sought out the Union, not to recognize it but to avoid the importunities ofthe strike.Then, for the first time the Union was apprised of the Respondent'sposition that it was insisting on a Board election.There was no indication byRespondent then that it questioned the Union's majority nor does the recordreveal any such contention by Respondent.These facts, measured by the stand-ards in theArtcraft Hosierycase,supra,and by the substantial evidence onthe record considered as a whole, convince the undersigned that Respondent'sinsistence on a Board-conducted election was not motivated by a good faithdoubt of the Union's majority but "rather "by a desire to gain time within whichto undermine the Union."IfRespondent's true motive was not obvious by the course of events up toand including the strike conference with the Union at the chamber of commerce,the events subsequent to that meeting should dispel all doubt.After the strike ended in the first.part of September, the plant remained' closedin spite of a jointly signed statement by the chamber of commerce and a com-mittee of the employees to Respondent indicating a willingness on the part ofthe employees to return to work under the conditions existing at the time thestrike occurred-i. e., without recognition of the Union and without reinstatementof the discharged employees.On September 9 the AFL filed a petition forcertification of representatives.On September 1S the Union was permitted bythe Regional Director of the Board to withdraw its petition for certificationwithout prejudice.About this time word began getting to. the employees through 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious sources, including one Albert Ilarrentine, an AFL official who had naconnection with Respondent, to the effect that a meeting was to be held forthe purpose of forming an AFL union and that if the employees wanted to go backto work they should join the AFL; that the Respondent would not operate underthe CIO." A meeting eventually took place and Local 435, Upholsterers Interna-tional Union of North America, AFL, was organized.On October 19 a collectivebargaining agreement was entered into by Respondent and the AFL on the basisof negotiations conducted by mail between Jasper, Alabama, and Huntington,West Virginia.At the time the contract was negotiated the AFL's petition forcertification of representatives was pending before the Board as was the Union'scharge of unfair labor practices.Thereafter, whatever the reason may have been,the plant did not reopen until the first part of December.When it did reopenat least three of the employees discharged on July 19 were rehired and othersprobably were offered reinstatement.'The predilection of Respondent for the AFL is so obvious it needs no com-ment and when added to Respondent's other conduct, obviates any vestige ofjustification for Respondent's attitude toward the Union.In view of the foregoing and the record as a whole, the undersigned finds thatRespondent was not acting in good faith when it disclosed its purpose to theUnion of insisting on a Board election to determine the employees' bargainingrepresentative and that from the Union's first request to Respondent for recog-nition received by Respondent on July 22 to the present time Respondent hasdeliberately refused to bargain with the Union in violation of Section S(5) and(1) of the Act and Section 8 (a) (5) and (1) of the amended Act.4.Concluding findingsThe complaint alleges that Respondent on and after August 1946 assisted theAmerican Federation of Labor and contributed financial aid and other support toit,entering into an illegal contract with it on or about October 19 for the ex-clusive representation of its employees at a time when the question concerningrepresentation was pending and while Respondent was engaging in unfair laborpractices against the Union.There is no evidence that Respondent contributed financial aid or other supportto the APL and it is recommended that the complaint be dismissed as to that partof the allegation.With respect to the alleged assistance of the AFL by Respond-ent, however, I am of the opinion that the proof clearly supports the allegation.For the Respondent to enter into a contract with the AFL under the circum-stances herein at best "constitutes a breach of its obligation of neutrality."Although the contract was not a closed-shop contract, it did have a preferentialhiring clause which, when viewed in the perspective of the Respondent's opposi-tion to the Union, had substantially the same effect as a closed-shop contractin assisting the AFL and in interfering with, restraining, and coercing the em-ployees in their adherence to the Union and in the exercise of rights guaran-teed them in the Act and the amended Act.11Credible testimony to this effect by several of the General Counsel'switnesses wasconditionally admitted in the record;at theend of the hearing ruling was reserved onRespondent'smotion to strike all testimony involving statements attributed to Barrentine.While these statementsif offered testinionially would be hearsay and thus inadmissible,offered as they were to show the motive of the employees in joiningthe AFL, they arecompetent evidence and are admittedfor thatpurpose."The record is clear onlyas to Watts,Nelson,and McGuff,whom I find to have beenrehired by Respondent when the plant reopened.No finding is made as to the others. JASPER NATIONAL MATTRESS COMPANY103Respondent offered no evidence as to its dealings with the AFL andthere is noindication in the record whether proof of majority was ever offered by theAFL or sought by the Respondent. In any event, having had a majority atthe time it requested recognition and Respondent having then and thereafter re-fused to bargain in violation of Section S (5) of the Act, and Section 8 (a) (5)of the amended Act, the Union could not have had its majority impaired.TrainCity Milk Producers Association,61 NLRB 69;Toledo Desk and Fixture Company,75 NLRB 744.By its conduct in illegally entering into the agreement with the AFLand thusdepriving the Union of the recognition it was legally entitled to by reason of itsmajority status, I rind Respondent refused to bargain with the Union in violationof Section S (5) of the Act and Section 8 (a) (5) of the amended Act.N. L. R. B. v. National Motor Bearing Contpun.y,105 F. 2d 652 (C. A. 9) enf'g asmodified 5 NLRB 409.I ntericav-illarsh Pumps, Inc.,62 NLRB 931;SurpriseCandy Company,66 NLRB 1.Respondent has maintained that its plant was reopened with the permissionand acquiescence of a Field Examiner of the Board.Exactly what Respondent'stheory is in this respect is not clear.The testimony itself is vague.Nowhereis there any claim that Respondent was told the unfair labor practice chargeswere being dropped.The substance of Respondent's position apparently is thatthe Field Examiner was trying to get Respondent to reinstate the alleged dis-criminatory dischargees and that if such was done it would be "Okay" forRespondent to reopen its plant.There is nothing in the Act or the amendedAct giving the Board authority over the opening or closing of an employer'splant.Respondent's testimony proves nothing to the undersigned but the legiti-mate efforts of the Field Examiner to prevail upon Respondent to comply withthe Act without resort to the sanctions provided therein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON CO'M'MERCEThe activities of Respondent set forth in Section III, above. occurring ill con-nection with the operations of Respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practicesaffecting commerce, it will be recommended that it cease and desist therefromand take certain affirmative action which the undersigned finds is required inorder to effectuate the policies of the Act.The Respondent having discharged the seven employees whose names are listedin Appendix A of this Intermediate Report because of their union and concertedactivities, it will be recommended that Respondent offer to each of them whohas not already been reinstated or offered reinstatement to an equivalent posi-tionwithout loss of seniority and other rights and privileges, immediate andfull reinstatement to their former or substantially equivalent positions,'3 with-out prejudice to their seniority and other rights and privileges. It will also berecommended that Respondent make whole for any loss of pay they may have13Chase National Bank of the City of New York, San Juan, Puerto Rico Branch,65NLRB 827. 104DECISIONS OF NATIONALLABOR RELATIONS BOARDsuffered by reason of Respondent's discrimination against them, each of theemployees whose names appear in Appendix A of this Intermediate Report, bypayment to each of them of a sum of money equal to the amount he or she nor-mally would have earned as wages from the date of the discharge, July 19, 1946,to the date of Respondent's reinstatement or offer of reinstatement, as the caseniay be, less his or her net earnings during that period."It having been found that Respondent refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriateunit, it will be recommended that, upon request, Respondent bargain collectivelywith the Union as the exclusive representative of such employees with respectto rates of pay, wages, hours, and other terms and conditions of employment.Having found that the Respondent unlawfully assisted the AFL and dis-couraged membership in the CIO, by recognizing the AFL and by entering intothe agreement of October 19, 1946, therewith, it will be recommended thatRespondent cease giving effect to said agreement, or to any extension, renewal,modification, or supplement thereof, or to any superseding agreement with saidUnion, unless and until same has been certified by the Board as the representativeof ,the Respondent's employees.Nothing herein, however, shall be construedas requiring the Respondent to vary wages, hours of employment, rates of pay,seniority, or other substantive features in its relations with the employees them-selves, which the Respondent has established in the performance of said agree-ment, or to prejudice the assertion by employees of any rights they may havethereunder.Finally, because of Respondent's manifest hostility to the efforts of its em-ployees to assert the rights guaranteed them by the Act and the amended Act, itwill be recommended that Respondent cease and desist from in any manner inter-fering with, restraining, or coercing its employees in their right to self-organiza-tion.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONcuSIONS or LAw1.Respondent in the operation of its plant at Jasper, Alabama; at all timesmaterial herein was and is engaging in commerce within the meaning of Section2 (6) and (7) of the Act and the same numbered section of the amended Act.2.TextileWorkers Union of America, affiliated with the Congress of Indus-trialOrganizations, and Upholsterers International Union of North America,Local Union 435, affiliated with the American Federation of Labor, at all timesmaterial herein were and are labor organizations within the meaning of Section2 (5) of the Act and the same numbered section of the amended Act.3.All employees of Respondent at its Jasper, Alabama, plant, excluding execu-tives, clerical employees, guards, professional employees, and supervisors asdefined by the amended Act, at all times material herein constituted and doconstitute a unit appropriate for collective bargaining within the meaning ofSection 9 (b) of the Act and the same numbered section of the amended Act.4. Textile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, was on July 22, 1946, at all times material herein has been, andnow is, the exclusive representative of all the employees in the above-describedunit for the purposes of collective bargaining within the meaning of Section 9 (a)of the,Act and the same numbered section of the amended Act.14Crossett Lumber Co.,8 NLRB 440. JASPER NATIONAL MATTRESS COMPANY1055.By refusing on July 22, 1946, and thereafter to bargain collectively withTextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of the employees in the appropriateunit, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act and of Section 8 (a) (5) of the amendedAct.6.By discriminating in regard to the hire and tenure of those employees whosenames arelisted in Appendix A of this Intermediate Report, thereby discourag-ing membership in a labor organization, Respondent has engaged in and is engag-ing in unfairlabor practices within the meaning of Section 8 (3) of the Act andof Section 8 (a) (3) of the amended Act.7.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act and the same numbered sectionof the amended Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act and 8 (a) (1) of theamended Act.8.The aforesaid unfair labor practices have been and are unfair laborpracticesaffecting commerce within the meaning of Section 2 (6) and(7) of the Act andof the same numbered section of the amended Act.9.Respondent has not engagedin unfairlabor practices by surveillance of theunion meetings and activities of its employees, by discrimination in the hireand tenure of employment of its employee Arlen Jacks, or by givingfinancial aidor other support to Upholsterers International Union of North America, LocalUnion 435, affiliated with the American Federation of Labor.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entirerecord inthe case, the undersigned recommends that Respondent,Jasper National Mattress Company, Jasper, Alabama, its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from :(a)Refusing to bargain with Textile Workers Union of America,affiliatedwith the Congress of Industrial Organizations, as the exclusive representativeof its employees in the unit heretofore found appropriate with respectto ratesof pay, wages, hours of employment, and other conditions of employment ;(b)Recognizing Upholsterers International Union of North America, LocalUnion 435, affiliated with the American Federationof Labor, 4s the exclusiverepresentative of its employees for purposes of collective bargaining,unless anduntil such organization shall have been certified by the National Labor RelationsBoard as the exclusive representative thereof ;(c) Giving effect to its agreement of October 19, 1946, as supplemented Novem-ber 5, 1947, with Upholsterers International Union of North America, LocalUnion 435, affiliated with the American Federation of Labor, or to any extension,renewal, modification, or supplement thereof, or to any supersedingagreementwith said labor organization, unless and until such organization shall have beencertified by the National Labor Relations Board as the representative of Re-spondent's employees, provided that any such extension, renewal, modification orsupplement of said agreement or any subsequent agreement shall conform to theprovisions of the National Labor Relations Act, as amended, and providedfurther that the Respondent in complying herewith shall not be required to varythe wages, hours of employment, rates of pay, seniority, or other substantivefeatures of the employment relationship established by its agreement of October 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD19, 1946, as supplemented Noi-ember 5, 1947, or by any subsequent agreement withsaid organizations;(d)Discouraging membership in Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organizationof its employees, by discriminatorily discharging or refusing to reemploy, bydiscriminatorily refusing employment, or by discriminating in any other mannerin regard to hire or tenure of employment or any term or condition of employ-ment ;(e)Encouraging membership in Upholsterers International Union of NorthAmerica, Local Union 435, affiliated with the American Federation of Labor, bygiving preference as to hire or tenure of employment, or any term or conditionof employment based on membership therein except as such preference shall havebeen established by agreement valid under the provisions of the National LaborRelations Act, as amended ;(f) In any like or related manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form, join,or assist Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the amended Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the amended Act :(a) Offer those employees named in Appendix A to the Intermediate Reportreinstatement in the manner set forth in "The remedy" ;(b)Make whole in the manner set forth in "The remedy" the individualswhose names appear in Appendix A foranyloss they may have suffered byreason of the Respondent's discrimination against them ;(c)Withdraw and withhold all recognition from Upholsterers InternationalUnion of North America, Local Union 435, affiliated with the American Federa-tion of Labor, as the exclusive representative of its employees for the purposeof collective bargaining with respect to rates of pay, wages, hours of employ-ment, or other conditions of employment unless and until said organization shallhave been certified by the National Labor Relations Board as the exclusive rep-resentative of its employees in an appropriate unit ;(d)Recognize and bargain collectively with TextileWorkers Union ofAmerica, affiliated with the Congress of Industrial Organizations, as the ex-clusive representative of all its employees, excluding executives, clerical em-ployees, guards, professional employees, and supervisors as defined in theamended Act, and if an understanding is reached, embody such understanding ina signed agreement ;(e)Post at its Jasper, Alabama, plant, copies of the notice attached heretoand marked Appendix A. Copies of said notice, to be furnished by the RegionalDirector of the Tenth Region, shall, after being signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereof and main-tained by it for sixty (60) days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material; and(f)Notify the Regional Director for the Tenth Region in writing withintwenty (20) clays from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewith. JASPER NATIONAL MATTRESS COMPANY107It is further recommended that, unless the Respondent shall within twenty(20) days from the receipt of this Intermediate Report notify said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203:46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1943, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Washington 25, D. C., an original and six copies of a state-ment in writing setting forth such exceptions to the Intermediate Report andRecommended Order or to any other; part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and six copies of a brief in support thereof ; and any party may, withinthe same period, file an original and six copies of a brief in support of the Inter-mediate Report and Recommended Order. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall serve it copythereof upon each of the other parties.Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be doubled spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46 should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 15th day of August 1949.EUGENE E. DIXON,Trial Examibn.er.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT recognize UPHOLSTERERS INTERNATIONAL UNION OF NORTHAMERICA, LOCAL UNION 435, affiliated with the AMERICAN FEDERATION OF LABOR,as the exlusive representative of our employees in our Jasper, Alabama,plant for the purposes of collective bargaining, unless and until said organi-zation shall have been certified by the National Labor Relations Board assaid representative.WE WILL NOT give effect to our agreement dated October 19, 1946 as supple-mented November 5, 1947, with UPHOLSTERERS INTERNATIONAL UNION OF NORTHAMERICA, LOCAL UNION 435, affiliated with the AMERICAN FEDERATION OF LA-BOR, or to any extension, renewal, modification, or supplement thereof, or toany superseding agreement with said Union, unless and until said Union 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall have been certified by the National Labor Relations Board as the rep-resentative of employees in an appropriate unit, and unless said agreementshall conform to the provisions of the National Labor Relations Act, asamended.WE WILL NOT encourage membership in UPHOLSTERERS INTERNATIONALUNION OF, NORTH AMERICA, LOCAL UNION 435, affiliated with the AMERICANFEDERATION OF LABOR, or any other labor organization, by giving preferenceas to hire or tenure of employment or any term or condition of employmentbased on membership therein, except as such preference shall have beenestablished by agreement in conformity with the provisions of the NationalLabor Relations Act as amended.WE WILL NOT refuse, to bargain collectively with TEXTILE WORKERSUNION OF AMERICA, affiliated with the CONGRESS OF INDUSTRIAL ORGANIZA-TIONS, as the exclusive representative of our employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of employment,or other conditions of employment.WE WILL BARGAIN collectively with TEXTILE WORKERS UNION OF AMERICA,affiliated with the CONGRESS OF INDUSTRIAL ORGANIZATIONS, as the exclusiverepresentative of all of our employees in the bargaining unit described belowand, if an understanding is reached, we will embody such understanding in asigned agreement.The bargaining unit is:All employees, excluding executives, clerical employees, guards, profes-sional employees, and supervisors, as defined in the National Labor RelationsAct as amended.WE WILL MAKE WHOLE the following employees for any loss of pay sufferedas a result of discrimination against them and offer each of them who hasnot already been reinstated or offered reinstatement immediate and fullreinstatement to his former or substantially equivalent position withoutprejudice to his seniority or any other rights and privileges previouslyenjoyed.James H. SmithJohn L. McGuffWilliam E. NelsonDelma WattsL. B. WalkerCharles FoxAustin SmithAll of our employees are free to become or remain members of TEXTILE WORKERSUNION OF AMERICA, affiliated with the CONGRESS OF INDUSTRIAL ORGANIZATIONS, orany other labor organization.We will not discriminate in regard to hire or ten-ure of employment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organization.JASPER NATIONAL MATTRESS COMPANY,Enzployer.By------------------------------IDated--------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.